Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Taubman Centers, Inc.: We consent to the incorporation by reference in the registration statements, including amendments thereto, on Forms S-8 (Nos.33-65934, 333-81577, 333-125066, and 333-151982) and on Form S-3 (Nos. 33-73038 and 333-125065) of Taubman Centers, Inc. of our reports dated February 23, 2009, with respect to the consolidated balance sheet of Taubman Centers, Inc. as of December31, 2008 and 2007, and the related consolidated statements of operations, shareowners’ equity, and cash flows for each of the years in the three-year period ended December31, 2008, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December31, 2008, which reports appear in the December31, 2008 annual report on Form 10-K of Taubman Centers, Inc. KPMG
